Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/31/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Monma et al. (US 2014/0003078) (hereinafter Monma) in view of Kakizoe (JP 2003205878) (refer to English Machine translation).
Re claim 27: Monma teaches a straddle vehicle, comprising: a vehicle body (18, fig. 1); a headlamp main body (10, fig. 1) including a housing (82, 84, fig. 3) that accommodates a light emission member (86, fig. 3); a driver circuit (90, fig. 3) driving the headlamp main body (10); and a cowl (68, fig. 1), wherein the driver circuit (90) driving the headlamp main body (82, 84) is disposed outside the housing (84), wherein the driver circuit (90) is located below the housing (84).
However, Mikura fails to teach the driver circuit is disposed outside the housing in a vehicle width direction, the driver circuit is spaced from the housing.
Kakizoe teaches a driving circuit (30, fig. 10) (ECU, see para [0023]) driving a headlamp main body (4a, 4b, fig. 10) is disposed outside a housing (housing of 4a, 4b, fig. 10) in a vehicle width direction (see fig. 11), wherein the driver circuit (30) is spaced from the housing (see figs. 10 and 11).
Therefore, in view of Kakizoe, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the location of the driving circuit such that the driver circuit is disposed outside the housing in a vehicle width direction, the driver circuit is spaced from the housing, in order to hold the driving circuits detachably and prevent them from falling off.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 1-2, 4-7, and 16-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a straddle vehicle, comprising: a vehicle body; a headlamp main body including a housing that accommodates a light emission member; a driver circuit driving the headlamp main body; and a cowl including: a front cowl disposed at a front part of the vehicle; a first side cowl disposed at a first side of the vehicle; and a second side cowl disposed at a second side of the vehicle, wherein the driver circuit is arranged near an inner surface of the first side cowl, wherein the driver circuit is disposed outside the housing in a vehicle width direction, and wherein the driver circuit is spaced from the housing as specifically called for in the claimed combinations.

Claims 28-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art taken as a whole does not show nor suggest the cowl includes a first side cowl disposed at a first side of the vehicle and a second side cowl disposed at a second side of the vehicle and wherein the driver circuit is in the first side cowl with respect to claim 28; and a radiator cooling a drive source, the radiator including a radiator core; and a side stand supporting the vehicle body in an inclined state in which the vehicle body is inclined to one side in the vehicle width direction when in use, wherein relative to the radiator, the driver circuit is located on the side on which the vehicle body is inclined when the side stand is in use, and wherein the driver circuit driving the headlamp main body is disposed outside of the radiator core in the vehicle width direction with respect to claim 29, as specifically called for in the claimed combinations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875